Citation Nr: 1753096	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-45 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1968 to March 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2016 Board video conference hearing.  A transcript of that hearing has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The Board notes that there is an automatic waiver of evidence submitted by the Veteran for the issue on appeal in this decision.  There are also VA treatment records that were added to the claims files after the August 2017 Supplemental Statement of the Case (SSOC).  On review, these records show ongoing treatment for conditions not pertinent to this claim and one August 2017 mental health treatment record which shows follow-up appointment which does not indicate any additional symptoms than those established in other records reviewed by the RO in connection with the PTSD claim decided herein.  Thus, the additional evidence does not materially alter the outcome of the case. As such, the Board finds that remand for initial AOJ review of this evidence in relation to the PTSD claim is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the case. See also Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for depressive disorder, which was received at the RO on December 30, 2009; as of July 26, 2010, it was factually ascertainable that an increase in the severity of the Veteran's PTSD had occurred.

2.  From July 26, 2010, the Veteran's PTSD is manifested by near-continuous depression, irritability, hypervigilance, paranoia, and avoidance, which is productive of occupational and social impairment, with deficiencies in most areas, including work,  family relations, judgment, thinking, and mood.

3.  From July 26, 2010, forward, the Veteran has had one disability rated at 60 percent or more.

4.  The effects of the Veteran's service connected PTSD prevent him from securing or maintaining substantially gainful employment when considering his education, special training, and employment history.


CONCLUSION OF LAW

1.  The criteria for a disability rating of 70 percent from July 26, 2010, but no higher, for PTSD have been met or approximated.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).

2.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Increased Rating Law and Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. §  4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. 

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See, Vasquez-Claudio, 713 F.3d 112, 116-117.  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 118.

In addition to PTSD, the Veteran is also diagnosed with persistent depressive disorder, and alcohol use disorder, but is not service connected for those disabilities.  Nevertheless, when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.10.

The Veteran contends he is entitled to a disability rating in excess of 50 percent for his service-connected PTSD.

A January 2009 VA treatment record notes the Veteran has continuing problems with irritability, intrusive thoughts, and nightmares.  The Veteran reported feeling paranoid at times.

A May 2009 VA treatment record notes the Veteran has continuing problems with irritability and vigilance, as well as nightmares and intrusive thoughts.  

A September 2009 VA treatment record noted the Veteran reported irritability, intrusive thoughts, and nightmares, but denied any psychosis or suicidal/homicidal ideations.  The Veteran reported limited interaction with others, usually keeping to himself.  No delusions or hallucination were noted.

A December 2009 VA treatment record noted the Veteran reported feeling lonely and wanted to become more active.  The Veteran reported irritability, intrusive thoughts, and nightmares, but denied any psychosis or suicidal/homicidal ideations.  The Veteran reported limited interaction with others, usually keeping to himself.  No delusions or hallucination were noted.  

The Veteran was afforded a VA PTSD examination in February 2010.  Diagnoses of PTSD and polysubstance abuse, in remission, were noted.  It was noted that since the Veteran's prior VA examination in February 2000, he had gone to barber school, but had to drop out "because being around all those people was too stressful for him."  The Veteran's affect was "mildly restricted" and his mood "appeared mildly dysphoric."  The Veteran reported feeling sad about 25 to 30 percent of the time.  No thought impairments, delusions, or hallucinations were noted.  No suicidal or homicidal ideations were noted.  Personal hygiene and daily activities of living were noted as adequate.  Anxiety and hypervigilance were noted.  

A July 2010 VA treatment record notes the Veteran continues having intrusive thoughts, nightmares, hypervigilance, and paranoia.  The Veteran reported being "sad most of the time." 

A February 2011 VA treatment record notes the Veteran continues having intrusive thoughts and nightmares, as well as experiencing hypervigilance and paranoia.  The Veteran reported being "sad most of the time."  The Veteran further reported keeping to himself and having limited interactions with others.  Anxiety was noted.

A May 2011 VA treatment record notes the Veteran continues having intrusive thoughts and nightmares, as well as experiencing hypervigilance and paranoia.  The Veteran reported being "sad most of the time."  The Veteran further reported keeping to himself and having limited interactions with others.  Anxiety was noted.

A December 2011 VA treatment record notes the Veteran continues having intrusive thoughts and nightmares and experiencing vigilance.  The Veteran reported keeping to himself and having limited interactions with others, as well as feeling paranoid at times.

A March 2012 VA treatment record notes the Veteran continues having intrusive thoughts and nightmares and experiencing vigilance.  The Veteran reported feeling paranoid at times.

A June 2012 VA treatment record notes the Veteran continues having intrusive thoughts and nightmares and experiencing vigilance.  The Veteran reported feeling increased paranoia, believing that "somebody is out to get him."  The Veteran reported being "sad most of the time."

A September 2012 VA treatment record notes the Veteran continues having intrusive thoughts and nightmares and experiencing vigilance.  The Veteran reported feeling increased paranoia, believing that "somebody is out to get him."  The Veteran reported being "sad most of the time."  Anxiety was noted.

A January 2013 VA treatment record notes the Veteran continues having intrusive thoughts and nightmares and experiencing vigilance.  The Veteran reported being "sad most of the time", and feeling paranoid at times.  The Veteran further reported keeping to himself and having limited interactions with others.  Anxiety was noted.

An April 2013 VA treatment record notes the Veteran continues having intrusive thoughts and nightmares and experiencing vigilance.  The Veteran reported being "sad most of the time", and feeling paranoid at times.  The Veteran further reported keeping to himself and having limited interactions with others.  Anxiety was noted.

A May 2014 VA treatment record notes that due to his physical needs, the Veteran "felt overwhelmed and had fleeting thoughts of suicide", though denied any current intent.  It was further noted that the Veteran continues having intrusive thoughts and nightmares and experiencing vigilance.  The Veteran reported being "sad most of the time", and feeling paranoid at times.  The Veteran further reported keeping to himself and having limited interactions with others.  Anxiety was noted.

A June 2014 VA treatment record notes the Veteran reported feeling that his life is "turned upside down" and had been experiencing nightmares and flashbacks.

A further June 2014 VA treatment record notes the Veteran was seen in the emergency room due to increasing depression.  Financial issues and homelessness were noted as his main stressors, and it was noted that during the day "all he does" is drink alcohol to excess.  The Veteran reported feelings of worthlessness and "chronic thoughts of suicide", but no plan or intention to act on his thoughts.

A July 2014 VA treatment record notes the Veteran reported experiencing suicidal thoughts a few months prior, but did not have any current suicidal ideation.  It was noted that alcohol was a factor in these feelings.  Continued difficulty with paranoia, anxiety, and panic were noted.  

An October 2014 VA treatment record notes the Veteran was having suicidal thoughts and was homeless, living in his car.

A March 2015 VA treatment record notes the Veteran was intending to move into a home of his own and was anxious about having new neighbors and sounds.  The Veteran reported problematic dreams once per week, avoidance of crowds, and a belief that "people are out to set [him] up" or hurt him.  The Veteran's appearance was noted as being "somewhat disheveled".  The Veteran denied any hallucinations.

A July 2015 VA treatment record notes the Veteran denied any hallucinations or paranoia.

The Veteran was afforded a VA PTSD examination in August 2015.  Diagnoses of PTSD, persistent depressive disorder, and moderate alcohol use disorder were noted.  The examiner asserted that it is possible to differentiate which symptoms are attributable to each diagnosis, noting that "PTSD is a disorder in response to trauma that results in problems of intrusive thoughts and memories, avoidance, changes in cognitive perceptions, emotions and interpersonal relationships, and an increase in arousal responses."  It was noted that sleep disturbance, difficulty concentrating, markedly diminished interest in pleasurable activities, and excessive or inappropriate guilt are overlapping symptoms of PTSD and depression.  The Veteran was described as having occupational and social impairment with reduced reliability and productivity.  Symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective relationships were noted.  It was further noted that the Veteran experiences auditory hallucinations in which "voices" tell the Veteran to kill himself, experiences delusions, and has poor insight and judgment.    

The Veteran submitted a private psychological evaluation from Dr. O. A. S., dated July 2016.  Diagnoses of schizoaffective disorder, depressive subtype, alcohol dependence, cocaine dependence, and PTSD were noted.  The Veteran's mood was described as irritable and his affect was described as "snappish and somewhat anxious."  The Veteran reported daily mood fluctuations ranging from despair to irritable.  It was noted that the Veteran "perceives even small glances from others to have potentially malicious intent, and evidences considerable paranoia, and also has difficulty with even superficial social exchanges".  Hypervigilance, flashbacks, and nightmares were noted.  The Veteran reported auditory hallucinations consisting of voices telling him to kill himself.  The Veteran's thought process was noted as being disorganized, tangential, and somewhat paranoid.  Sleep impairment was noted.  The doctor opined that the Veteran is "100% disabled from his conditions", noting that he has a "severe level of psychosis" and disorganized thought processes, and presents a "persistent danger of hurting himself".  A history of repeated suicide attempts was noted.  The doctor stated the Veteran is unable to conduct ordinary activities of daily living due to his anxiety.  The doctor further opined that the Veteran's schizoaffective disorder and alcohol abuse disorder "clearly began during his military service".  

A January 2017 VA treatment record notes the Veteran stated that at times he feels helpless and hopeless.  The Veteran further stated that he had been drinking beer as he "feels beer helps him cope".  It was noted that the Veteran has "chronic negative ideas".  The Veteran reported disturbed sleep and having nightmares.

The Veteran was afforded a VA PTSD review in February 2017.  Diagnoses of PTSD, persistent depressive disorder, and alcohol use disorder were noted.  The examiner asserted that it is possible to differentiate which symptoms are attributable to each diagnosis, noting that "PTSD is a disorder in response to trauma that results in problems of intrusive thoughts and memories, avoidance, changes in cognitive perceptions, emotions and interpersonal relationships, and an increase in arousal responses."  However, it was further noted that "[t]here is no valid and reliable method of determining the percentage of separate effects that co-occurring disorders have on an individual's social and occupational impairment. The Veteran's mental health disorders are co-occurring and negatively impact each other, worsening the Veteran's ability to cope with life stresses. There is significant symptom overlap and multi-directional interactions between the disorders."  The Veteran was described as having occupational and social impairment with reduced reliability and productivity.  Symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships were noted.  It was further noted that the Veteran "is mostly depressed, and feels like he is waiting to die."  The Veteran did not state a suicidal ideation, but stated that "when he goes to bed, he hopes that he doesn't wake up".  

Considering the totality of the evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 70 percent rating for the appeal period.  See 38 C.F.R. § 4.7.  No competent medical opinion adequately has differentiated between the symptoms of his service-connected PTSD and any nonservice-connected mental disorders; therefore, the Board has considered all of his psychiatric symptomatology in evaluating the severity of the service-connected PTSD.  The Board notes that beginning with the July 26, 2010 VA treatment record, the Veteran began consistently reporting feeling sad "most of the time."  Depressed mood was noted in both the August 2015 and February 2017 VA examinations.  The Veteran reported in the February 2017 VA examination that he "is mostly depressed, and feels like he is waiting to die."  Additionally, the Veteran reported experiencing suicidal thoughts in May 2014, June 2014, and October 2014.  Additionally, throughout the entire appeal period, the evidence shows the Veteran experienced anxiety, sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran has consistently reported some degree of social isolation in that he tends to keep to himself and avoid most others.  Additionally, the Veteran has consistently reported hypervigilance.  The Board finds that the evidence is at least in equipoise and the benefit of the doubt must be given to the Veteran.  The Board finds that the Veteran's symptoms more nearly meet or approximate the criteria for a 70 percent rating beginning July 26, 2010, and not before.  See 38 C.F. R. § 4.7

The Board recognizes that in the August 2015 VA examination, it was noted the Veteran experienced auditory hallucinations in which "voices" tell the Veteran to kill himself, and experienced delusions.  The Board also recognizes that in the July 2016 private psychological evaluation, it was noted that the Veteran reported auditory hallucinations consisting of voices telling him to kill himself and that the Veteran presents a "persistent danger of hurting himself".  The Board further recognizes that persistent hallucinations and persistent danger of hurting self are criteria for a 100 percent rating.  The Board notes that the overwhelming majority of documentation notes the Veteran has denied experiencing any hallucinations or delusions.  Indeed, the Veteran denied experiencing hallucinations or delusions in the February 2017 VA examination, denied any homicidal or suicidal ideations.  As such, the Board finds that such reports are not persistent in nature.  The Board notes that in the treatment records in which the Veteran does express suicidal thoughts, it is consistently noted that the Veteran did not have any intent or plan to carry out such act.  

On review, the Board finds that the evidence does not show that the Veteran's psychiatric symptoms are of a severity, frequency, and duration so as to meet or approximate total social and occupational impairment.  The evidence does not demonstrate that total occupation and impairment due to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives and own occupation or name.  As such, the Board finds that the weight of the evidence demonstrates that the Veteran's PTSD does not meet any of the criteria for a 100 percent rating and that his symptoms are substantially less than those reflective of a 100 percent rating.  Consequently, the Veteran does not more nearly meet or approximate the criteria for a 100 percent rating.  See 38 C.F. R. § 4.7.

The Board now turns to the question of the effective date of the increased disability rating.

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a) (West 2012); 38 C.F.R. § 3.400 (2017).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C. § 5110 (b)(2) (West 2012); see also 38 C.F.R. § 3.400 (o)(2) (2017); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110 (b)(2) (West 2012); Harper v. Brown, 10 Vet. App. at 126; 38 C.F.R. § 3.400 (o)(1)(2) (2017); VAOPGCPREC 12-98 (1998).  The Court has further held that evidence in a claimant's file which "demonstrates that an increase in disability was ascertainable" up to one year prior to a claim for VA compensation "should be dispositive on the question of an effective date for any award that ensues."  See, Quarles v. Derwinski, 3 Vet. App. 129 (1992).  Regarding when a factually ascertainable increase in disability occurs, the Board notes that the term "increase" means increase to the next disability level.  Hazan v. Gober, 10 Vet. App. 511, 519   (1997).

As noted above, the Veteran was afforded a VA PTSD examination in February 2010.  Diagnoses of PTSD and polysubstance abuse, in remission, were noted.  It was noted that since the Veteran's prior VA examination in February 2000, he had gone to barber school, but had to drop out "because being around all those people was too stressful for him."  The Veteran's affect was "mildly restricted" and his mood "appeared mildly dysphoric."  No thought impairments, delusions, or hallucinations were noted.  No suicidal or homicidal ideations were noted.  Personal hygiene and daily activities of living were noted as adequate.  Anxiety and hypervigilance were noted.

On review, the Board finds that the evidence before July 26, 2010 does not show that the Veteran's psychiatric symptoms are of a severity, frequency, and duration so as to meet or approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Consequently, the Veteran does not more nearly meet or approximate the criteria for a 70 percent rating before July 26, 2010.  See 38 C.F. R. § 4.7.

TDIU Law and Analysis

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a). 

The issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See, Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also, Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C. § 5110 (b) (2) (West 2012); 38 C.F.R. § 3.400 (o) (2) (2017).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See, Hurd v. West, 13 Vet. App. 449 (2000).  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran is currently service connected for PTSD, 70 percent, as of this decision.  Since the Veteran has a disability rated at 60 percent or higher, the threshold schedular requirements of TDIU are met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Turning to the next step, TDIU may be assigned where the schedular rating is less than total, when the disabled Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16 (a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also, Van Hoose, 4 Vet. App. at 363.

With the threshold requirements satisfied, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training.  In this case, the record demonstrates that the Veteran dropped out of school in the sixth grade but obtained his GED while in the United States Marine Corps.  As noted above, the Veteran dropped out of a barber school (sometime in the 1990's, according to his application for TDIU), "because being around all those people was too stressful for him."  The February 2010 VA examination notes the Veteran had been working as a laborer and plumber until 1993, with only occasional odd jobs since them, such as raking leaves, mowing lawns, washing cars, or fixing pipe leaks.

The VA treatment records demonstrate that at least from December 2009 forward, the Veteran has been reporting limited interaction with others, usually keeping to himself, and irritability.  Additionally, though not persistent, the Veteran has on occasion experienced hallucinations and delusions.  The Veteran experiences periods of paranoia.   

Both the August 2015 and February 2017 VA examiners described the Veteran as having occupational and social impairment with reduced reliability and productivity, and noted the Veteran has difficulty in establishing and maintaining effective work and social relationships.  The August 2017 VA examiner further noted disturbances of motivation and mood.

Here, in weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in his prior field or in another profession or field due to the symptoms associated with his PTSD.  Specifically, the Veteran's above described symptoms of irritability, paranoia, and impaired ability to establish or maintain social and work relationships, would interfere with his ability to obtain a job or work with others.  

Upon resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was unemployable due to his service-connected depressive disorder, and that a grant of TDIU is warranted.


ORDER

An increased disability rating of 70 percent for posttraumatic stress disorder from July 26, 2010, is granted, subject to the rules governing the award of monetary benefits.  

TDIU is granted, subject to the rules and regulations governing the award of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


